PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Davis et al.
Application No. 16/213,393
Filed: 7 Dec 2018
For: INTERCHANGEABLE, DEBRIS INSENSITIVE AND NON-SLIPPING REACTION TORQUE TRANSFER SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:
:






This is a decision in response to the Request To Withdraw As Attorney Or Agent And Change Of Correspondence Address Under 37 CFR §1.36, filed February 16, 2022. 

The petition is DISMISSED AS MOOT.

A review of the file record discloses that an auto-grant decision was mailed February 15, 2022, which GRANTED the e-petition for withdrawal as attorney or agent and change of correspondence address.  Therefore, the petition filed February 16, 2022, is deemed to be unnecessary and is DISMISSED AS MOOT.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3213.   


/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Paralegal Specialist
Office of Petitions